OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 13, 1976.
On March 25, 1985, respondent was convicted in the County Court of the County of Suffolk of grand larceny in the second degree, a class D felony (Penal Law § 155.35). Respondent was sentenced to a term of six months in the county jail, placed on probation for five years, and as an express condition of the sentence, he signed a confession of judgment in favor of the New York State Client Security Fund in the amount of $68,700.
Pursuant to Judiciary Law § 90 (4), respondent ceased to be an attorney and counselor-at-law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.